          Case 1:20-cv-02514-EGS Document 13 Filed 06/24/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


-------------------------------------------------------------------- X

DANI BUTLER, et al.,

                                  Plaintiffs,                            Docket No: 20-cv-02514 (EGS)

                          -against-

DEMOCRACTIC PEOPLE’S REPUBLIC OF KOREA, et al.,

                                  Defendant.

-------------------------------------------------------------------- X



                                             STATUS REPORT

        Pursuant to the Court’s minute order of June 4, 2021, Plaintiffs respectfully submit this

status report to update the Court.

        On November 18, 2020 Plaintiffs requested that the Clerk mail service of process on

Defendant Democratic People’s Republic of Korea (“North Korea”) by registered mail. (Dkt.

#6). On October 26, 2020 the Clerk docketed an unnumbered notice that the “Clerk’s Office is

unable to effect service via the U.S. Post Office.” After some discussion with the Clerk, another

request was filed on November 18, 2020 (Dkt. # 7), with a document submitted by mail which

was docketed December 7, 2020 (Dkt. # 8). On December 7, 2020, the Clerk docketed a

certificate of service by first class mail (DE 9). For a period it went overlooked by Plaintiffs’

counsel that the requested service was for registered mail but the Clerk had served by first class,

non-registered mail. On June 1, 2021, the Clerk advised Plaintiffs’ counsel by telephone that

because of the COVID-19 pandemic the Clerk was not making trips to the Post Office, and

therefore the Clerk is not presently able to effectuate service of process using registered mail.
           Case 1:20-cv-02514-EGS Document 13 Filed 06/24/21 Page 2 of 2




         Since service by registered mail, as permitted by 28 U.S.C. § 1608(a)(3) is thus not

possible at this time, Plaintiffs progressed to the next option, service by diplomatic service, as

permitted by § 1608(a)(4), when service by mail “cannot be made,” id.

         On June 9, 2021 a request for service by diplomatic means was docketed (Dkt. # 10), and

related documents sent to the Clerk in paper form were docketed by the Clerk on June 22, 2021

(Dkt. # 11). Also on June 22, 2021 the Clerk docketed a Certificate of Clerk indicating that the

requisite documents were served on the U.S. Department of State for diplomatic service (Dkt.

# 12). Plaintiff is now awaiting action from the State Department, which typically takes several

months.

         Plaintiffs respectfully submit that December would be a reasonable interval for a further

status report. Obviously, if we receive proof of service of process before then we will docket it.

Dated:    Brooklyn, New York
          June 24, 2021
                                               Respectfully submitted,

                                               THE BERKMAN LAW OFFICE, LLC
                                               Attorneys for Plaintiffs


                                               By:
                                                    Robert J. Tolchin
                                               111 Livingston Street, Suite 1928
                                               Brooklyn, New York 11201
                                               718-855-3627
